COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JOHN DAVIS TORRES,                             §              No. 08-19-00209-CR

                            Appellant,           §                Appeal from the

  v.                                             §          County Criminal Court No. 4

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20180C01479)

                                                 §

                                          ORDER

       The Court GRANTS the Appellant’s thid motion for extension of time within which to file

the brief until February 14, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brock Benjamin, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before February 14, 2020.


       IT IS SO ORDERED this 3rd day of January, 2020.


                                      PER CURIAM



Before Alley, C.J., Rodriguez and Palafox, JJ.